Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 08/11/22. Claims 1, 3-6, 8-20 are pending. Claims 16-17, 19, 20 have been withdrawn from examination.
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 10, 13 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Li (CN 104779171) and Ha (US 20180151650 A1). 
Regarding claim 1, Li  discloses a thin film transistor, comprising: a substrate and an active layer disposed on the substrate 10, wherein, a surface of the active layer distal to the substrate is provided with at least one groove, and a depth of the at least one groove penetrating through the active layer 11 is larger than half of a thickness of the active layer in a direction perpendicular to the substrate (see figs 3 and 4) (see paragraphs [0002]-[0078] of the specification, Figures 3-7, fig 3 in particular, with groove in 11, see fig 3 disclosing the active layer is larger than half of a thickness of the active layer in a direction perpendicular to the substrate ). This office action further notes that any difference in active layer thickness are variations in manufacturing and may be ordinary design choices available to one having ordinary skill in the art.
Li further discloses the thin film transistor of claim 1, further comprising a first electrode and a second electrode, wherein, the active layer comprises two contact parts respectively in contact with the first electrode and the second electrode, and a middle part positioned between the two contact parts (see fig 3, disclosing two contact points); orthographic projections of the two contact parts on the substrate are not overlapped with an orthographic projection of the middle part on the substrate (see fig 3 disclosing no overlaps); and the at least one groove is disposed in the middle part (see middle groove 11c). This office action notes that the phrases “contact parts” and “middle part positioned between two contact parts” are broad. This office action applies broadest reasonable interpretation and finds that the grooves, as shown in fig 4 are in the middle portion, along with main groove 11. In particular, see below.
    PNG
    media_image1.png
    183
    694
    media_image1.png
    Greyscale
 
Further, further comprising a gate insulating layer disposed on a side of the active laver distal to the substrate and a gate electrode disposed on a side of the gate insulating layer distal to the substrate (see 15 formed on 11), wherein an orthographic projection of the gate electrode on the substrate is not overlapped with an orthographic projection of the at least one groove on the substrate (see figs 2-4 disclosing no overlap).
Further, this office action notes that Ha, at least at fig 4a, discloses further comprising a first electrode and a second electrode (403, 404), wherein, the active layer comprises two contact parts respectively in contact with the first electrode and the second electrode (see below 404 and 403), and a middle part positioned between the two contact parts (see fig 4d, 401a, 401b); orthographic projections of the two contact parts on the substrate are not overlapped with an orthographic projection of the middle part on the substrate (see fig 4 disclosing no overlaps on the middle 401b’s); and the at least one groove is disposed in the middle part comprising a gate insulating layer disposed on a side of the active laver distal to the substrate and a gate electrode disposed on a side of the gate insulating layer distal to the substrate (see groove, i.e. spaces between 401a), wherein an orthographic projection of the gate electrode on the substrate is not overlapped with an orthographic projection of the at least one groove on the substrate (see fig 4 401b does not overlap with 902).
Li and Ha are in the same or similar fields of endeavor. It would have been obvious to combine Li with Ha. Li and Ha may be combined by forming Li’s gate electrodes and contacts and channel layer in accordance with Ha. One having ordinary skill in the art would be motivated to combine Li with Ha in order to reduce leakage current, see para [0101].
Regarding claim 9, Li and Ha disclose the thin film transistor of claim 1, further comprising a gate insulating layer on a side of the active layer distal to the substrate, and a gate electrode on a side of the gate insulating layer distal to the substrate (see element  15, fig 3),
wherein an overlapping portion between an orthographic projection of the gate insulating layer on the substrate and an orthographic projection of the at least one groove on the substrate is located in the at least one groove (see 15 covers the groove, see fig 3).
Regarding claim 10, Li and Ha disclose the thin film transistor of claim 9, wherein a material of the gate insulating layer is silicon oxide (see Li disclosing the gate insulating layer 15 and the interlayer insulating layer 16 material is not limited, and for example can be a silicon oxide layer (SiOx)thickness of the gate insulating layer is in a range of 5nm to 50 nm. It would have been obvious to one having ordinary skill in the art to make a groove in the dimensions claimed. As it is available to one having ordinary skill in the art as routine skill.
Regarding claim 13, Li and Ha disclose an array substrate, comprising a plurality of thin film transistors, wherein each of the plurality of thin film transistors is the thin film transistor of claim 1, see figs 1-4.
Regarding claim 15, Li and Ha disclose the display device, comprising the array substrate of claim 13 (see fig 3 of Li).

Claim 3-5, 8, 14 are rejected under 35 U.S.C. §103 as being unpatentable over Li, Hu and Ha (CN 109713043 A). 
Regarding claim 3, Li and Ha disclose the thin film transistor of claim 1, wherein the at least one groove is of a stripe shape extending in an extension direction perpendicular to a direction pointing from the first electrode to the second electrode (see fig 3, disclosing stripe shape); and
a distance between a bottom of the at least one groove and a plane where a side of the active layer proximal to the substrate is located is larger than (active layer 11 has thickness in the groove), 
Hu further discloses a conductivity enhancement structure is arranged between the bottom of the at least one groove and the side of the active layer proximal to the substrate, the conductivity enhancement structure has conductivity larger than that of other portions of the middle part, and an orthographic projection of the conductivity enhancement structure on the substrate is located in a range of an orthographic projection of the at least one groove on the substrate (see arrangement of 207 in fig 10).
Li and Hu are in the same or similar fields of endeavor. It would have been obvious to combine Li and Hu. Li and Hu may be combined by forming the device of Li in accordance with Li, with the high conductor in the center of Li’s active region. One having ordinary skill in the art would be motivated to combine Li and Hu in order to increase switching performance.
Regarding claim 4, Li and Ha disclose the thin film transistor of claim 1, wherein the at least one groove is a stripe shape extending in an extension direction perpendicular to a direction pointing from the first electrode to the second electrode (see Li  fig 3, 11 extending from left to right); and
Hu discloses the at least one groove penetrates through the active laver, and a conductivity enhancement structure is filled at a bottom of the at least one groove.
Li and Hu are in the same or similar fields of endeavor. It would have been obvious to combine Li and Hu. Li and Hu may be combined by forming the device of Li in accordance with Li, with the high conductor in the center of Li’s active region. One having ordinary skill in the art would be motivated to combine Li and Hu in order to increase switching performance.
And Ha discloses that the groove penetrates through the active layer in the extension direction and that the conductivity enhancement structure (see fig 4, ) is filled at a bottom of the at least one groove, the conductivity enhancement structure penetrates through the active layer along a direction perpendicular to the substrate (), and a depth of the conductive enhancement structure in the direction p[perpendicular to the substrate is less than half of a largest thickness of the active layer in a direction perpendicular to the substrate. 
Li, Hu and Ha are in the same or similar fields of endeavor. It would have been obvious to combine Li, Hu and Ha. Li, Hu and Ha may be combined by forming the device of Li and Hu in accordance with Ha, with the high conductor in the center of Li’s active region. One having ordinary skill in the art would be motivated to combine Li and Hu in order to increase switching performance by reducing the effects of leakage current in the channel, see para [0101].
Regarding claim 5, Li, Hu and Ha disclose the thin film transistor of claim 4, wherein
Hu discloses the conductivity enhancement structure comprises a conductorized semiconductor material 207 (see description of fig 1, disclosing an active layer 203 comprising a conductor region 207, the conductor region is located between the source electrode 204 and the drain electrode 205),
Regarding claim 8, Li, Hu and Ha disclose the thin film transistor of claim 3, wherein the at least one groove has a width direction perpendicular to the extension direction, and a dimension of the at least one groove in the width direction is in a range of 8nm to 500 nm (see paras [0002]-[0078]). It would have been obvious to one having ordinary skill in the art to make a groove in the dimensions claimed. As it is available to one having ordinary skill in the art as routine skill. 
Regarding claim 14, Li and Ha disclose the array substrate of claim 13, Hu further discloses wherein the substrate is a bendable substrate and is provided with a preset bendable direction, and an extension direction of the at least one groove is perpendicular to the preset bendable direction.
And Hu discloses patterning a flex direction in accordance with gate layers (As shown in FIG. 8A, firstly providing a substrate to form a thin film transistor, the substrate can be a rigid substrate or a flexible substrate, can be a glass substrate, a plastic substrate and the like. forming a first conductive layer on the substrate, and through the first patterning process to the first conductive layer is patterned to form source electrode 204)
Li and Hu are in the same or similar fields of endeavor. It would have been obvious to combine Li and Hu. Li and Hu may be combined by forming the device of Li in accordance with Li, with the high conductor in the center of Li’s active region. One having ordinary skill in the art would be motivated to combine Li and Hu in order to increase switching performance.

Claim  6, is rejected under 35 U.S.C. §103 as being unpatentable over Li, Ha and further in view of Zhou (CN 104900709 A).
Regarding claim 6, Li and Ha disclose the thin film transistor of claim 1, wherein Zhou further discloses the at least one groove comprises a plurality of grooves, which are arranged at intervals along a direction pointing from the first electrode to the second electrode (see 11c allowing for multiple grooves in 11).
Li, Ha and Zhou are in the same or similar fields of endeavor. It would have been obvious to combine Li, Ha and Zhou. Li, Ha and Zhou may be combined by forming the device of Li and Ha in accordance with Zhou, with the high conductor in the center of Li’s active region. One having ordinary skill in the art would be motivated to combine Li, Ha and Zhou in order to increase switching performance.

Claims 11, 12 are rejected under 35 U.S.C. §103 as being unpatentable over Li (CN 104779171), Ha and further in view of Gunji (US 20190189974 A1).
Regarding claim 11, Li and Ha disclose the thin film transistor of claim 9, wherein the at least one groove is filled with an organic insulating material (see para [0044]) disclosing organic insulating layer in groove in active layer.
Li and Gunji  are in the same or similar fields of endeavor. It would have been obvious to combine Li and Gunji. Li and Gunji may be combined by forming the device of Li in accordance with Li, with the high conductor in the center of Li’s active region. One having ordinary skill in the art would be motivated to combine Li and Gunji in order to increase switching performance, see para [0044].
Regarding claim 12, Li and Gunji disclose the thin film transistor of claim 9, further comprising an interlayer insulating layer on a side of the gate electrode distal to the substrate, and a first electrode and a second electrode on a side of the interlayer insulating layer distal to the substrate (see Li fig 3, disclosing element 11), wherein the first electrode and the second electrode are electrically coupled to the active layer through via holes in the active layer, respectively (see fig 3, disclosing via holes).

Response to Arguments
Applicant has amended claim 1 with the features of claims 2 and 7. Note, claim 7 previously depended from claim 6 but claim 1 is amended without the features of claim 6. Thus, applicant has materially altered the scope of claim 1. Further, this office action now cites to Ha as disclosing the features of newly amended claim 1, in an overlapping manner. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the US9PTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813